DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Considering Claim 7:  Claim 7 recites the limitation “high molecular PLA end groups independently having a number average molecular weight of from about 50,000 to 150,000 g/mol”.  This range is not supported by the original specification.  This range is disclosed in the original specification as being the molecular weight of the polylactic acid starting material used to make the triblock polylactic acid copolymer (¶0010).  However, this polymer then undergoes a transesterification reaction that results in the schism of the polylactic acid chain followed by reaction of the modified polylactic acid chain with the siloxane component (Figure 2).  Therefore the length of the polylactic acid end groups are materially different than the length of the starting material due to the chemical reaction during the preparation of the polylactic acid triblock copolymer.  As such, the original specification does not teach the claimed range with respect to the length of the polylactic acid end groups as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 8:  Claim 8 is directed towards a polylactic acid copolymer.  However, the claim recites additional components (a nucleating agent) apart from the polylactic acid copolymer.  As such, it is not clear if the claims are directed towards a copolymer or a composition comprising the copolymer.  For the purpose of further examination, the claim will be interpreted as being directed towards a composition comprising the polylactic acid copolymer and the nucleating agent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0066024) in view of Yu et al. (Polymer Engineering and Science, 2008, pg. 634-641).
Considering Claim 7:  Kim et al. teaches a polylactic acid block copolymer having polylactic acid end blocks and a flexible polysiloxane segment (¶0005-06) made from a polysiloxane having hydroxyl terminal groups (¶0012-13).  Kim et al. teaches examples comprising 5, 8, and 10 weight percent of the polysiloxane (Table 1).  Kim et al. teaches using a polysiloxane having a molecular weight of 300 to 30,000 g/mol as a flexible portion of a polylactic acid triblock copolymer (¶0054).  
	Kim et al. teaches the polymer as having a molecular weight of 100,000 to 300,000 g/mol (¶0045) and the polysiloxane having a molecular weight of 300 to 30,000 g/mol as a flexible portion of a polylactic acid triblock copolymer (¶0054).  Therefore the polylactic acid portions would have a molecular weight of 35,000 to 150,000 g/mol (half of the total molecular weight minus the weight of the siloxane block).
Taskin et al. does not teach the composition as being annealed.  However, Yu et al. teaches annealing a polylactic acid composition to increase the tensile strength of the composition (pg. 637).  The annealing process increases the crystallinity of the polylactic acid.  Taskin et al. and Yu et al. are analogous art as they are concerned with the same field of endeavor, namely polylactic acid compositions.  It would have been obvious to a person having ordinary skill in the art to have annealed the composition of Taskin et al. as in Yu et al., and the motivation to do so would have been, as Yu et al. suggests, to increase the tensile strength.
	The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, in the claimed amounts, made by a substantially similar process.  The original specification does not identify the feature that results in the claimed property outside of the composition itself.  Therefore, the claimed effects and physical properties, i.e. the impact strength value would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0066024) in view of Yu et al. (Polymer Engineering and Science, 2008, pg. 634-641) as applied to claim 7 above, and further in view of Soyama et al. (US 2011/0313114).
Considering Claims 8-10:  Kim et al. and Yu et al. collectively teach the copolymer of claim 7 as shown above.  Kim et al. teaches examples comprising 5, 8, and 10 weight percent of the polysiloxane (Table 1).  Kim et al. teaches using a polysiloxane having a molecular weight of 300 to 30,000 g/mol as a flexible portion of a polylactic acid triblock copolymer (¶0054).  
	Kim et al. does not teach adding a nucleating agent to the copolymer.  However, Soyama et al. teaches adding talc as a nucleating agent to a polysiloxane modified polylactic acid copolymer (¶0062-63).  Kim et al. and Soyama et al. are analogous art as they are concerned with the same field of endeavor, namely polysiloxane polylactic acid copolymers.  It would have been obvious to a person having ordinary skill in the art to have added the talc of Soyama et al. to the copolymer of Kim et al. and the motivation to do so would have been, as Soyama et al. suggests, to promote crystallization during molding, thus improving the mechanical strength and thermal resistance of the molded article (¶0062-63).

Claims 11-13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Soyama et al. (US 2011/0313114) as evidenced by Kani et al. (US Pat. 8,603,636).
Considering Claims 11-13 and 26: Soyama et al. teaches a process for preparing a polylactic acid modified copolymer comprising reacting a polylactic acid homopolymer and a polysiloxane having two end groups that are amine or epoxy groups (¶0074-75, Table 8-10) at a temperature of 190-200 ºC through melt mixing/in the absence of a solvent(¶0076).  Soyama et al. teaches the mixing as occurring for five minutes/about three minutes (¶0076).
Soyama et al. teaches the reaction mixture as comprising 97 weight percent of a polylactic acid hompolymer and 3 weight percent of the functional polysiloxane (Table 9-10).  The polysiloxane has a molecular weight of 4400 (Table 3, equivalent weight x functionality).  Soyama et al. teaches the polylactic acid as being Terramac TE-4000N (¶0074).  Kani et al. teaches the weight average molecular weight of Terramac TE-4000N as being 150,000 g/mol and the number average molecular weight would necessarily be lower than the weight average molecular weight.
Soyama et al. teaches the polysiloxane as having a number average molecular weight of 900 to 120,000, which encompasses the claimed range (¶0047; 0051).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected a molecular weight within the claimed range, and the motivation to do so would have been, as Soyama et al. suggests, they are suitable molecular weight ranges for the polysiloxane.
	Soyama et al. does not teach using an extruder in the example.  However, Soyama et al. teaches that an extruder is a suitable device for mixing the polymers (¶0084).  It would have been obvious to a person having ordinary skill in the art to have used an extruder for the melt mixing of Soyama et al., and the motivation to do so would have been, it is a suitable apparatus known in the art for melt mixing polymers.

Allowable Subject Matter
Claims 1-6 and 14-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Considering Claims 1 and 14:  The prior art of record does not teach or suggest the claimed composition and process having the claimed components and a notched IZOD impact strength of from about 5 to about 30 kJ/m2.  The closest prior art of record is discussed in the previous action.  There are no anticipatory references in the closest prior art of record.  The original specification establishes that the claimed notched IZOD impact strength is achieved by the combination of the claimed polylactic acid-polysiloxane block copolymer and the annealing step, but not achieved by using either separately (Table 2).  As such, the synergistic result of the two features is unexpected in view of the prior art of rejection.

Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive, because:
A)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the process for preparing the triblock PLA-copolymer of claim 7) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
B)  The applicant’s argument that Kim et al. does not teach the claimed siloxane molecular weight is not persuasive.  Kim et al. teaches using a polysiloxane having a molecular weight of 300 to 30,000 g/mol as a flexible portion of a polylactic acid triblock copolymer (¶0054).
C)  The applicant’s argument that Soyama et al. does not teach a triblock polymer is not persuasive.  Soyama et al. teaches a process for preparing a polylactic acid modified copolymer comprising reacting a polylactic acid homopolymer and a polysiloxane having two end groups that are amine or epoxy groups (¶0074-75, Table 8-10) at a temperature of 190-200 ºC through melt mixing/in the absence of a solvent(¶0076).  As the middle segment contains two end groups, it would react with two polylactic acid chains to form a triblock copolymer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767